UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-2459


JANICE WOLK GRENADIER,

                   Plaintiff - Appellant,

             v.

BWW LAW GROUP, LLC, f/k/a Bierman, Geesing, Ward & Wood, LLC;
HOWARD N. BIERMAN; EQUITY TRUSTEES, LLC; MARK R.
GALBRAITH; WELLS FARGO; BANK OF AMERICA, f/k/a LaSalle Bank, as
successor-in-interest, Jointly and Severally, in their Official and Personal
Capacities; OCWEN LOAN SERVICING, LLC, Jointly and Severally, in their
Official and Personal Capacities,

                   Defendants - Appellees,

             and

BANK OF AMERICA, f/k/a LaSalle Bank,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:14-cv-00827-LMB-TCB)


Submitted: June 22, 2017                                      Decided: July 27, 2017


Before NIEMEYER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Janice Wolk Grenadier, Appellant Pro Se. Robert Ryan Michael, BWW LAW GROUP,
LLC, Richmond, Virginia; Syed Mohsin Reza, Mary Catherine Zinsner, TROUTMAN
SANDERS, LLP, Tysons Corner, Virginia; Nathaniel Patrick Lee, MCGUIRE WOODS,
LLP, Tysons Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Janice Wolk Grenadier appeals the district court’s order declining to take action on

her motion for reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Grenadier v.

BWW Law Group, LLC, No. 1:14-cv-00827-LMB-TCB (E.D. Va. filed Nov. 29, 2016;

entered Nov. 30, 2016). We deny Grenadier’s motion for an emergency injunction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                           3